16 F.3d 415NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Billy Earl CLAYTON, Plaintiff-Appellant,v.U.S PROBATION OFFICE;  U.S. Parole Commission;  T.R. Kindt;K. Sullivan, Case Manager, Defendants-Appellees.
No. 93-6297.
United States Court of Appeals, Tenth Circuit.
Feb. 7, 1994.

Before SEYMOUR, Chief Judge, MCKAY, and BALDOCK, Circuit Judges.

ORDER AND JUDGMENT1
SEYMOUR

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
After carefully reviewing the record and the arguments raised in this case, we are not persuaded that the magistrate judge erred in his Report and Recommendation.  Rec., vol.  I, doc. 26.  Plaintiff failed to establish a violation of his constitutional rights.  The district court adopted the report, granted defendants' motion for summary judgment, and dismissed part of the claim as moot.  Id. at doc. 29.


3
WE AFFIRM the district court's decision substantially for the reasons set forth in the magistrate judge's Report and Recommendation.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 22, 1993